Quillian, Chief Judge.
The defendant appeals his armed robbery conviction. Held:
The State introduced evidence through testimony of certain witnesses that the defendant was one of the perpetrators of the offense. The defendant produced witnesses who offered alibi testimony in that the defendant was with them at Six Flags at the time the crime occurred. The jury was therefore presented with the issue of the credibility of the witnesses, which issue was resolved in favor of the state. Redd v. State, 154 Ga. App. 373 (1) (268 SE2d 423).
After a thorough examination of the transcript of evidence we find the evidence sufficient, when considered in the light most favorable to the prosecution, to convince a rational trier of fact as to the defendant’s guilt beyond a reasonable doubt.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.